Title: Samuel Nicholson to the American Commissioners, 9 July 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Mallo July 9th. 1777.
I this morning recd. Orders from Capt. Wickes to furnish him with an Inventory of the Sloop Dolphin. I am now about to furnish him with one, wherein I shall mention every thing belonging to her; I beleive she will not fetch much more with her Cannon &c., therefore wou’d advise keeping them and sending them to Nants, as they are very scarce and hard to be got there. Here there is Plenty, and the difference between buying, and selling, is very great, and they are in great demand at Nants, in case you shou’d not have use for them, in any of your own Vessells. I have 10 three Pounds, and 14 Compleat swivells 8 of which are new and other 6, as good as new; Capt. Wickes will want the swivells.
My Doctr. I understand has wrote you complaining of my Treatment of him. I dont think Proper to trouble you with those matters. I shall only inform you that have only let him know that I was his Officer, he has made his Complaint to Capt. Wickes but Capt. W--s knowing the treatment he has recd. from me, cou’d give him no satisfaction on that head. He wants his Discharge, and as I am not authorised to give it to him, shall wait you orders, in case you think worth while to give any in regard to that Gentn. I am Gentlemen Your very Humble Servant
Sam Nicholson
 
Addressed: To / The Honble Silas Dean Esq / At / Paris
Notation: Capt. Nicholson. July 9th 1777
